Title: To George Washington from Brigadier General William Smallwood, 17 March 1778
From: Smallwood, William
To: Washington, George



Dear Sir,
Wilmington [Del.] March 17th 1778

For this two Days past the Enemys Fleet have been passing by here, to amount of 150 Sail, of which there were 70 or 80 Sloops & Schoners, some few flat Bottom and a number of Ships Boats on Deck & in Tow besides—there destination not known, it’s said there are Troops on board, but it is not reduced to a Certainty, if any, they were kept below, as there was no great appearance on Deck—The Communication with Philadelphia for some Days past, since this Fleet has been equipping, & falling down, has been much checked, & the Intelligence very doubtful—its probable if any Troops have embarqued, they meditate a Trip up Chesapeake, to visit Annapolis Baltimore & the adjacent Counties on the head of the Bay, or perhaps may extend their Views up Patowmack—I shou’d have wrote you Yesterday, but wanted to discover their destination—they came too off this Place, & lay some Time I believe on acct of the Fog & Tide, but fell down below Reedy Island yesterday afternoon and anchored, I ha⟨ve⟩ waited all this Morning for the Return of som⟨e horse⟩men I sent to dog them to discover whethe⟨r

they⟩ stood out for the Capes—but as they have ⟨not⟩ returned, & I have this Opportunity, have been induced to forward this Intelligence, and remain with sincere Regard your Excellencys Obedt Hble Sert

W. Smallwood


excuse Papers being scarce.

